     Case 1:20-cv-00258-RSK ECF No. 20, PageID.927 Filed 09/16/21 Page 1 of 10




                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF MICHIGAN
                                    SOUTHERN DIVISION


REBECCA LYNN QUALE,

               Plaintiff,

v.                                                           Case No. 1:20-cv-258

COMMISSIONER OF SOCIAL                                       Hon. Ray Kent
SECURITY,

            Defendant,
__________________________________/

                                            OPINION

               Plaintiff brings this action pursuant to 42 U.S.C. § 405(g), seeking judicial review

of a final decision of the Commissioner of Social Security (Commissioner) which denied her claim

for disability insurance benefits (DIB) and supplemental security income (SSI).

               Plaintiff filed an application for DIB and SSI on January 29, 2016, alleging a

disability onset date of October 30, 2015. PageID.62. Plaintiff identified her disabling conditions

as carpal tunnel both arms, back pain, neck pain, knee pain, anxiety, depression, deteriorating disc

disease, arthritis, chronic pain, and numbness. PageID.345. Prior to applying for DIB and SSI,

plaintiff completed the 9th grade and had past employment as a cook, restaurant cook, and

conveyor off-bearer. PageID.78. The ALJ reviewed plaintiff’s claim de novo and entered a written

decision denying benefits on March 13, 2019. PageID.62-80. This decision, which was later

approved by the Appeals Council, has become the final decision of the Commissioner and is now

before the Court for review.




                                                 1
  Case 1:20-cv-00258-RSK ECF No. 20, PageID.928 Filed 09/16/21 Page 2 of 10




               I.      LEGAL STANDARD

               This Court’s review of the Commissioner’s decision is typically focused on

determining whether the Commissioner’s findings are supported by substantial evidence. 42

U.S.C. § 405(g); McKnight v. Sullivan, 927 F.2d 241 (6th Cir. 1990). “Substantial evidence is

more than a scintilla of evidence but less than a preponderance; it is such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.” Cutlip v. Secretary of Health

& Human Services, 25 F.3d 284, 286 (6th Cir. 1994). A determination of substantiality of the

evidence must be based upon the record taken as a whole. Young v. Secretary of Health & Human

Services, 925 F.2d 146 (6th Cir. 1990).

               The scope of this review is limited to an examination of the record only. This Court

does not review the evidence de novo, make credibility determinations or weigh the evidence.

Brainard v. Secretary of Health & Human Services, 889 F.2d 679, 681 (6th Cir. 1989). The fact

that the record also contains evidence which would have supported a different conclusion does not

undermine the Commissioner’s decision so long as there is substantial support for that decision in

the record. Willbanks v. Secretary of Health & Human Services, 847 F.2d 301, 303 (6th Cir. 1988).

Even if the reviewing court would resolve the dispute differently, the Commissioner’s decision

must stand if it is supported by substantial evidence. Young, 925 F.2d at 147.

               A claimant must prove that he suffers from a disability in order to be entitled to

benefits. A disability is established by showing that the claimant cannot engage in substantial

gainful activity by reason of any medically determinable physical or mental impairment which can

be expected to result in death or which has lasted or can be expected to last for a continuous period

of not less than twelve months. See 20 C.F.R. §§ 404.1505 and 416.905; Abbott v. Sullivan, 905




                                                 2
  Case 1:20-cv-00258-RSK ECF No. 20, PageID.929 Filed 09/16/21 Page 3 of 10




F.2d 918, 923 (6th Cir. 1990). In applying the above standard, the Commissioner has developed

a five-step analysis:

               The Social Security Act requires the Secretary to follow a “five-step
       sequential process” for claims of disability. First, plaintiff must demonstrate that
       she is not currently engaged in “substantial gainful activity” at the time she seeks
       disability benefits. Second, plaintiff must show that she suffers from a “severe
       impairment” in order to warrant a finding of disability. A “severe impairment” is
       one which “significantly limits . . . physical or mental ability to do basic work
       activities.” Third, if plaintiff is not performing substantial gainful activity, has a
       severe impairment that is expected to last for at least twelve months, and the
       impairment meets a listed impairment, plaintiff is presumed to be disabled
       regardless of age, education or work experience. Fourth, if the plaintiff's
       impairment does not prevent her from doing her past relevant work, plaintiff is not
       disabled. For the fifth and final step, even if the plaintiff’s impairment does prevent
       her from doing her past relevant work, if other work exists in the national economy
       that plaintiff can perform, plaintiff is not disabled.

Heston v. Commissioner of Social Security, 245 F.3d 528, 534 (6th Cir. 2001) (citations omitted).

               The claimant bears the burden of proving the existence and severity of limitations

caused by her impairments and the fact that she is precluded from performing her past relevant

work through step four. Jones v. Commissioner of Social Security, 336 F.3d 469, 474 (6th Cir.

2003). However, at step five of the inquiry, “the burden shifts to the Commissioner to identify a

significant number of jobs in the economy that accommodate the claimant’s residual functional

capacity (determined at step four) and vocational profile.” Id. If it is determined that a claimant

is or is not disabled at any point in the evaluation process, further review is not necessary. Mullis

v. Bowen, 861 F.2d 991, 993 (6th Cir. 1988).

               “The federal court’s standard of review for SSI cases mirrors the standard applied

in social security disability cases.” D’Angelo v. Commissioner of Social Security, 475 F. Supp. 2d

716, 719 (W.D. Mich. 2007). “The proper inquiry in an application for SSI benefits is whether the

plaintiff was disabled on or after her application date.” Casey v. Secretary of Health and Human

Services, 987 F.2d 1230, 1233 (6th Cir. 1993).

                                                 3
  Case 1:20-cv-00258-RSK ECF No. 20, PageID.930 Filed 09/16/21 Page 4 of 10




               II.     ALJ’s DECISION

               Plaintiff’s claim failed at the fifth step. At the first step, the ALJ found that plaintiff

had not engaged in substantial gainful activity since the alleged onset date of October 30, 2015,

and that she met the insured status requirements of the Social Security Act through December 31,

2020. PageID.65. At the second step, the ALJ found that plaintiff has severe impairments of:

degenerative disc disease of the lumbar and cervical spines; bilateral carpal tunnel syndrome;

bilateral osteoarthritis of the thumbs; fibromyalgia; obesity; depressive disorder; anxiety disorder;

and, pain disorder. Id. At the third step, the ALJ found that plaintiff does not have an impairment

or combination of impairments that met or equaled the requirements of the Listing of Impairments

in 20 C.F.R. Pt. 404, Subpt. P, App. 1. Id.

               The ALJ decided at the fourth step that:

               After careful consideration of the entire record, I find that the claimant has
       the residual functional capacity to perform light work as defined in 20 CFR
       404.1567(b) and 416.967(b) except that she may only occasionally climb ramps
       and stairs; and may never climb ladders, ropes, or scaffolds. Claimant may only
       occasionally balance, stoop, kneel, crouch, and crawl. Claimant may only
       frequently, as opposed to constantly, handle and finger bilaterally; and may only
       occasionally reach overhead with the bilateral upper extremities. Claimant is
       limited to receiving, comprehending, and executing simple, routine tasks. Claimant
       may have no more than occasional contact with the public, coworkers, and
       supervisors; and may have only occasional changes in work settings and duties.

PageID.68.     The ALJ also found that plaintiff is unable to perform any past relevant work.

PageID.78.

               At the fifth step, the ALJ found that plaintiff could perform a significant number of

unskilled jobs at the light exertional level. PageID.79-80. Specifically, the ALJ found that plaintiff

could perform the requirements of unskilled light work in the national economy such as office

helper (330,000 jobs), production inspector (135,000 jobs), and production assembler (70,000

jobs). PageID.79-80. Accordingly, the ALJ determined that plaintiff has not been under a

                                                   4
     Case 1:20-cv-00258-RSK ECF No. 20, PageID.931 Filed 09/16/21 Page 5 of 10




disability, as defined in the Social Security Act, from October 30, 2015 (the alleged onset date)

through March 13, 2019 (the date of the decision). PageID.80.

                     III.     DISCUSSION

                     Plaintiff has raised two errors on appeal.

                     A.     The ALJ failed to appropriately weigh the mental health
                     opinion evidence, resulting in a residual functional capacity
                     (RFC) assessment unsupported by substantial evidence.

                     Plaintiff contends that the ALJ failed to properly weigh the evidence of an

examining psychologist, Mindy Pardoll, Psy. D.1 Because plaintiff filed her claim before March

27, 2017, the “treating physician rule” applies to the ALJ’s decision. See 20 C.F.R. §§ 404.1527

and 416.927. A treating physician’s medical opinions and diagnoses are entitled to great weight

in evaluating plaintiff’s alleged disability. Buxton v. Halter, 246 F.3d 762, 773 (6th Cir. 2001).

“In general, the opinions of treating physicians are accorded greater weight than those of

physicians who examine claimants only once.” Walters v. Commissioner of Social Security, 127

F.3d 525, 529-30 (6th Cir. 1997). Under the regulations, a treating source’s opinion on the nature

and severity of a claimant’s impairment must be given controlling weight if the Commissioner

finds that: (1) the opinion is well-supported by medically acceptable clinical and laboratory

diagnostic techniques; and (2) the opinion is not inconsistent with the other substantial evidence

in the case record. See Gayheart v. Commissioner of Social Security, 710 F.3d 365, 375 (6th Cir.

2013); 20 C.F.R. § 404.1527(c)(2). Finally, the ALJ must articulate good reasons for not crediting

the opinion of a treating source. See Wilson v. Commissioner of Social Security, 378 F.3d 541,

545 (6th Cir. 2004); 20 C.F.R. § 404.1527(c)(2) (“[w]e will always give good reasons in our notice

of determination or decision for the weight we give your treating source’s opinion”).



1
    The Court notes that plaintiff refers to Dr. Pardoll as “Dr. Pardol.”

                                                              5
  Case 1:20-cv-00258-RSK ECF No. 20, PageID.932 Filed 09/16/21 Page 6 of 10




               While the ALJ is required to give “good reasons” for the weight assigned a treating

physician’s opinion, Wilson, 378 F.3d at 545, this articulation requirement does not apply when

an ALJ evaluates the report of a medical source who is not a treating, acceptable medical source,

Smith v. Commissioner of Social Security, 482 F.3d 873, 876 (6th Cir. 2007). Although this

explanatory requirement does not apply to opinions from physicians who have examined but not

treated a claimant, “the ALJ’s decision still must say enough to allow the appellate court to trace

the path of his reasoning.” Stacey v. Commissioner of Social Security, 451 Fed. Appx. 517, 519

(6th Cir. 2011) (internal quotation marks omitted).

               The ALJ addressed Dr. Pardoll’s opinion as follows:

               In June 2016, Mindy Pardoll, Psy.D., provided a psychological consultative
       examination of the claimant. Dr. Pardoll opined that “[claimant’s] current mental
       health symptoms would minimally impact her ability to perform simple repetitive
       tasks . . . [and] she might have difficulty socializing appropriately with other
       individuals in a working environment . . . it does not appear that she would be
       able to tolerate the stressors and pressures associated with a day to day work
       Activity” (Ex. 15F). Although Dr. Pardoll’s opinion as to claimant’s ability to
       perform simple repetitive tasks is consistent with the evidence of record, I
       nevertheless afford this opinion minimal weight overall in that it is largely
       unsupported by the medical evidence and the record as a whole, including
       claimant’s history of treatment and medications, the overall mild to moderate
       mental status examination findings, and her reported activities of daily living.
       Moreover, Dr. Pardoll’s opinion is internally inconsistent, and such inconsistencies
       suggest that she relied quite heavily on the claimant’s subjective report of
       symptoms and limitations, and that she may have uncritically accepted as true most,
       if not all, of what the claimant reported. Yet, as explained above, there exist good
       reasons for questioning the consistency of the claimant’s subjective complaints.

PageID.76. With respect to the consistency of plaintiff’s complaints, the ALJ concluded that her

statements, the objective studies, and the clinical examination findings do not fully corroborate her

alleged symptoms and limitations. PageID.75. The ALJ noted that plaintiff’s history of treatment

suggests that her symptoms “may not have been as limiting as she has generally alleged in




                                                 6
  Case 1:20-cv-00258-RSK ECF No. 20, PageID.933 Filed 09/16/21 Page 7 of 10




connection with this application,” and that her daily activities are not limited to the extent one

would expect given her allegations of disabling symptoms. Id.

                 Plaintiff contends that the ALJ should have given weight to Dr. Pardoll’s opinion

with respect to plaintiff’s ability to tolerate work stress and pressures. In this regard, Dr. Pardoll

stated:

                 The examinee seemed to have mental health symptoms and possible
          substance use issues that interfere with her social and occupational functioning.
          Ms. Quale had difficulty retaining information. Her attention span seemed
          inadequate. It appears that her current mental health symptoms would minimally
          impact her ability to perform simple repetitive tasks. It appears that she does not
          relate well to others. It seems that she might have difficulty socializing
          appropriately with other individuals in a working environment. It appears that she
          lacks distress tolerance skills as well as emotional regulation skills. It does not
          appear that she would be able to tolerate the stressors and pressures associated with
          day to day work activity. Her judgment seemed questionable and her insight
          seemed inadequate.

PageID.630-631.

                 Based on the record, the ALJ provided an adequate explanation to allow this Court

to trace the path of his reasoning. See Stacey, 451 Fed. Appx. at 519. Dr. Pardoll’s statement that

“[i]t does not appear that [plaintiff] would be able to tolerate the stressors and pressures associated

with day to day work activity” cannot be read in isolation. Dr. Pardoll also stated that “[i]t appears

that [plaintiff’s] current mental health symptoms would minimally impact her ability to perform

simple repetitive tasks.” Dr. Pardoll did not conclude that plaintiff’s “stressors and pressures”

were work preclusive. Such a conclusion would be inconsistent with the doctor’s opinion that

plaintiff’s “current mental health symptoms. .          .   minimally impact” her ability to work.

Furthermore, the ALJ’s RFC accommodated plaintiff’s limitations listed by Dr. Pardoll: plaintiff

can only receive, comprehend, and execute simple, routine tasks; plaintiff “may have no more than

occasional contact with the public, coworkers, and supervisors”; and plaintiff “may have only



                                                   7
  Case 1:20-cv-00258-RSK ECF No. 20, PageID.934 Filed 09/16/21 Page 8 of 10




occasional changes in work settings and duties.” PageID.68. Accordingly, plaintiff’s claim of

error is denied.

               B.    The ALJ failed to appropriately weigh the physical
               health opinion evidence, resulting in an RFC assessment
               unsupported by substantial evidence.

               The gist of plaintiff’s claim is that the ALJ “made his RFC assessment without

meaningful guidance from a healthcare professional contrary to regulation.” Plaintiff’s Brief (ECF

No. 17, PageID.898). Plaintiff contends that if she was limited to sedentary work – “congruent

with PA Licon’s opinion” – then she would be deemed disabled on her 50th birthday pursuant to

Medical-Vocational Guideline § 201.10. Id. at PageID.899.

                   RFC is a medical assessment of what an individual can do in a work setting in spite

of functional limitations and environmental restrictions imposed by all of her medically

determinable impairments. 20 C.F.R. §§ 404.1545 and 416.945. It is defined as “the maximum

degree to which the individual retains the capacity for sustained performance of the physical-

mental requirements of jobs.” 20 C.F.R. Part 404, Subpt. P, App. 2, § 200.00(c). The ALJ

determines the RFC “based on all the relevant medical and other evidence in [the claimant’s] case

record.” 20 C.F.R. §§ 404.1520(e) and 416.920(e). The responsibility of determining the RFC is

reserved to the ALJ. See 20 C.F.R. §§ 404.1527(d)(2) and 416.927(d)(2) (“Although we consider

opinions from medical sources on issues such as whether your impairment(s) meets or equals the

requirements of any impairment(s) in the Listing of Impairments in appendix 1 to this subpart,

your residual functional capacity, or the application of vocational factors, the final responsibility

for deciding these issues is reserved to the Commissioner.”) (internal citations omitted).

               Plaintiff cites Gross v. Commissioner of Social Security, 247 F. Supp. 3d 824 (E.D.

Mich. 2017) for the proposition that “the ALJ should be required to attain some guidance from a



                                                   8
  Case 1:20-cv-00258-RSK ECF No. 20, PageID.935 Filed 09/16/21 Page 9 of 10




healthcare professional prior to determining the RFC.” See Plaintiff’s Brief (ECF No. 17,

PageID.899). In Gross, the court stated that “there is significant case law in this district confirming

the general principle that the ALJ must generally obtain a medical expert opinion when

formulating the RFC unless the medical evidence shows relatively little physical impairment such

that the ALJ can permissibly render a commonsense judgment about functional capacity[.]” Gross,

247 F. Supp. 3d at 828 (internal quotation marks omitted).

                The Court disagrees with the approach proposed by plaintiff. The final

responsibility for deciding a claimant’s RFC is reserved to the Commissioner. See 20 C.F.R. §§

404.1527(d)(2) and 416.927(d)(2). In Rudd v. Commissioner of Social Security, 531 Fed. Appx.

719 (6th Cir. 2013), the Sixth Circuit explained that an ALJ is not required to base an RFC finding

on a physician’s opinion:

                 Next, Rudd contends that the ALJ’s RFC is not supported by substantial
        evidence because no physician opined that Rudd was able to perform the standing
        and walking requirements of light work. As we have mentioned, the ALJ is charged
        with the responsibility of determining the RFC based on her evaluation of the
        medical and non-medical evidence. As the Commissioner points out, the
        Commissioner has final responsibility for deciding an individual’s RFC, SSR 96–
        5p, 1996 WL 374183 (July 2, 1996), and to require the ALJ to base her RFC finding
        on a physician’s opinion, “would, in effect, confer upon the treating source the
        authority to make the determination or decision about whether an individual is
        under a disability, and thus would be an abdication of the Commissioner’s statutory
        responsibility to determine whether an individual is disabled.” Id. This argument
        is rejected.

Rudd, 531 Fed. Appx. at 728. Here, the ALJ determined plaintiff’s RFC based upon a review of

the relevant medical evidence and other evidence in the administrative record. Accordingly,

plaintiff’s claim of error is denied.




                                                  9
 Case 1:20-cv-00258-RSK ECF No. 20, PageID.936 Filed 09/16/21 Page 10 of 10




               IV.     CONCLUSION

               Accordingly, the Commissioner’s decision will be AFFIRMED. A judgment

consistent with this opinion will be issued forthwith.


Dated: September 16, 2021                                /s/ Ray Kent
                                                         United States Magistrate Judge




                                                10
